                                              Case 3:20-cv-01569-SK Document 17 Filed 06/02/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            KIRSTIN JOHNSON, et al.,
                                   7                                                            Case No. 20-cv-01569-SK
                                                            Plaintiffs,
                                   8
                                                     v.                                         CASE MANAGEMENT AND
                                   9                                                            PRETRIAL ORDER (JURY)
                                            KIERSTIE BARR, et al.,
                                  10
                                                            Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Following the case management conference held on June 1, 2020, IT IS HEREBY

                                  14   ORDERED THAT a further case management conference will be held on September 28, 2020 at

                                  15   1:30 p.m. in this Court located in Courtroom C on the 15th Floor, 450 Golden Gate Avenue, San

                                  16   Francisco, California 94102. Except as modified by the Order, the Court adopts the dates set forth

                                  17   in the Joint Case Management Statement. (Docket No. 15.) Pursuant to Federal Rule of Civil

                                  18   Procedure 16, IT IS FURTHER ORDERED THAT:

                                  19   I.       TRIAL DATE
                                  20            A.        Jury trial will begin on October 12, 2021 at 8:30 a.m. in Courtroom C on the 15th

                                  21   Floor, 450 Golden Gate Avenue, San Francisco, California, 94102.

                                  22            B.        The length of the trial will not be more than eight days.

                                  23            C.        Trial normally will be conducted from 8:30 a.m. to 2:00 p.m. (or slightly longer to

                                  24   finish a witness) with two fifteen-minute breaks, Tuesday through Friday excluding holidays. If

                                  25   there are issues that must be addressed outside the presence of the jury, the Court shall address

                                  26   those issues at 8:00 a.m. This schedule may be modified at the discretion of the Court.

                                  27   II.      DISCOVERY
                                  28            A.        To assist the Court in evaluating proportionality with respect to any discovery
                                              Case 3:20-cv-01569-SK Document 17 Filed 06/02/20 Page 2 of 9




                                   1   disputes, the parties shall include an estimate regarding the value of the case, including a good

                                   2   faith assessment of damages, in their further joint case management statement due September 21,

                                   3   2020.

                                   4            B.     All non-expert discovery shall be completed no later than January 29, 2021.

                                   5            C.     Initial expert disclosures shall be made by no later than February 12, 2021.

                                   6            D.     Rebuttal expert disclosures shall be made by no later than March 12, 2021.

                                   7            E.     All expert discovery shall be completed no later than April 02, 2021.

                                   8   III.     MOTIONS
                                   9            The last day for hearing dispositive motions shall be June 28, 2021. If the parties plan to

                                  10   file cross-motions for summary judgment, the parties shall meet and confer and agree to a briefing

                                  11   schedule whereby:

                                  12            •      one party files an opening summary judgment motion by May 3, 2021;
Northern District of California
 United States District Court




                                  13            •      the other party shall file its opposition and cross-motion by May 17, 2021;

                                  14            •      the reply and opposition to the cross-motion is due by June 1, 2021;

                                  15            •      the reply in support of the cross-motion is due by June 8, 2021.

                                  16            If the parties want to file dispositive cross-motions before the deadline, they shall stipulate

                                  17   to a similar briefing schedule whereby one party files an opening summary judgment motion

                                  18   seven weeks before the hearing is scheduled to be heard, the other party shall file its opposition

                                  19   and cross-motion five weeks before the hearing, the reply and opposition to the cross-motion is

                                  20   filed three weeks before the hearing, and the reply in support of the cross-motion is filed two

                                  21   weeks before the hearing. If only one side intends to file a motion for summary judgment, the

                                  22   briefing schedule set forth in the Northern District Local Civil Rules applies.

                                  23   IV.      ALTERNATIVE DISPUTE RESOLUTION/SETTLEMENT CONFERENCE
                                  24            The deadline to conduct alternative dispute resolution is September 11, 2020.

                                  25   V.       PRETRIAL CONFERENCE
                                  26            A.     The pretrial conference will be held on September 3, 2021 at 1:30 p.m.

                                  27            B.     At least 28 days before the pretrial conference, lead counsel and/or the parties if

                                  28   pro se shall meet and confer regarding preparation of the joint pretrial conference statement,
                                                                                           2
                                            Case 3:20-cv-01569-SK Document 17 Filed 06/02/20 Page 3 of 9




                                   1   preparation and exchange of pretrial materials to be filed (including jury instructions, verdict

                                   2   forms and voir dire), and settlement of the action.

                                   3            C.     At least 14 days before the pretrial conference, counsel and/or parties shall serve

                                   4   and file a joint pretrial statement. The pretrial statement shall include the following:

                                   5                   1.      A brief description of the substance of claims and defenses which remain to

                                   6   be decided.

                                   7                   2.      A detailed statement of all relief sought, itemizing all elements of damages

                                   8   claimed.

                                   9                   3.      A statement of all relevant undisputed facts to which the parties will

                                  10   stipulate for incorporation into the trial record without the necessity of supporting testimony or

                                  11   exhibits.

                                  12                   4.      A statement of all relevant disputed facts which remain to be decided.
Northern District of California
 United States District Court




                                  13                   5.      A brief statement of disputed points of law concerning liability and relief.

                                  14   Legal argument on these points shall be reserved for the trial briefs.

                                  15                   6.      A statement of any motions or other matters that must be resolved prior to

                                  16   trial.

                                  17                   7.      A statement of whether bifurcation or a separate trial of specific issues is

                                  18   feasible and desired.

                                  19                   8.      An estimate of the number of hours needed for the presentation of each

                                  20   party’s case.

                                  21                   9.      A statement summarizing the status of settlement negotiations and

                                  22   indicating whether further negotiations are likely to be productive.

                                  23            D.     At least 14 days before the pretrial conference, counsel and/or parties shall also:

                                  24                   1.      Serve and file trial briefs (not to exceed 10 pages), which shall specify each

                                  25   cause of action and defense remaining to be tried, along with a statement of the applicable legal

                                  26   standard. No opposition shall be filed. The trial briefs should also state which issues, if any, are

                                  27   for the Court to decide, rather than the jury.

                                  28                   2.      Serve and file a list of deposition excerpts for witnesses who will not testify
                                                                                          3
                                           Case 3:20-cv-01569-SK Document 17 Filed 06/02/20 Page 4 of 9




                                   1   in person (specifying the witness and the page and line references to the deposition transcripts)

                                   2   and other discovery responses that will be offered at trial. If there are objections and/or requested

                                   3   counter-designations, the parties shall provide these, as well as the basis for the objections and the

                                   4   response thereto.

                                   5                  3.      Serve and file a list of all witnesses to be called at trial, in person or by

                                   6   deposition, other than solely for impeachment or rebuttal, with a brief statement describing the

                                   7   substance of the testimony to be given.

                                   8                  4.      Serve and file a numerical list of exhibits that will be offered as evidence in

                                   9   a party’s case in chief in support of a claim or defense, with a brief statement describing the

                                  10   substance and purpose of each exhibit and the name of the sponsoring witness. For the disputed

                                  11   exhibits, the parties shall file a joint chart. The first column should describe the exhibit, the

                                  12   second column should briefly describe the basis for the objection, the third column should briefly
Northern District of California
 United States District Court




                                  13   describe the response thereto, and the fourth column should provide a space for the Court’s ruling.

                                  14          E.      Motions in Limine. The parties are encouraged to resolve as many trial issues by

                                  15   stipulation as possible. The parties shall meet and confer at least 35 days before the pretrial

                                  16   conference to determine whether any evidentiary issues may be resolved by stipulation. No party

                                  17   may file a motion in limine without first making a good faith effort to resolve the evidentiary issue

                                  18   with opposing counsel.

                                  19                  1.      Please limit motions in limine to circumstances that require an advance

                                  20   ruling. No more than five motions per side will be allowed. If a party seeks to file more than five

                                  21   motions in limine, they must file an administrative motion at least 14 days before the motions in

                                  22   limine are due to be served on opposing counsel, demonstrating extraordinarily good cause for

                                  23   allowing the excess motions. The administrative motion should summarize the subject matter of

                                  24   each proposed additional motion in limine.

                                  25                  2.      The motions in limine shall be served, but not filed, at least 30 days before

                                  26   the pretrial conference. The oppositions shall be served, but not filed, at least 20 days before the

                                  27   pretrial conference. The Court does not permit reply briefs. At least 14 days before the pretrial

                                  28   conference, the parties shall file the motions in limine and submit them to Chambers collated in a
                                                                                          4
                                           Case 3:20-cv-01569-SK Document 17 Filed 06/02/20 Page 5 of 9




                                   1   binder. In the binder, the motions shall be separated by tabs (e.g., Tab 1: Plaintiff’s Motion in

                                   2   Limine No. 1 re:; Tab 2: Defendant’s Opposition to Plaintiff’s Motion in Limine No. 1, and so on).

                                   3   The binder containing all motions in limine should be submitted to the Clerk’s office in an

                                   4   envelope clearly marked with the case number and “SK chambers copy.”

                                   5                  3.      Each motion in limine should address a single, separate topic, and contain

                                   6   no more than seven pages of briefing per side. Leave of Court will be required to exceed the page

                                   7   limitations. Motions should be clearly identified as “____’s Motion in Limine No. __ re

                                   8   _________” If the content of an exhibit is necessary to the resolution of a motion in limine, that

                                   9   exhibit must be attached to a declaration in support of that motion.

                                  10          F.      Jury Instructions. At least 14 days before the pretrial conference, the parties shall

                                  11   file a joint set of proposed jury instructions on substantive issues arranged in a logical sequence.

                                  12   The parties shall use the Ninth Circuit Model jury instructions where possible. Any language a
Northern District of California
 United States District Court




                                  13   party proposes to remove from a model instruction must be designated with a strikethrough and

                                  14   language proposed to be added to a model instruction must be underlined. If a model instruction

                                  15   includes bracket language or blanks, the parties must provide the Court with the appropriate

                                  16   language or blanks completed.

                                  17                  1.      The parties should include proposed text for all proposed jury instructions,

                                  18   even for any form preliminary instructions, general instructions or concluding instructions on

                                  19   which they agree. If undisputed, an instruction shall be identified as “Stipulated Instruction No.

                                  20   ___ re ____________.” Even if stipulated, the instruction shall be supported by citation.

                                  21                  2.      If, after meeting and conferring in good faith, the parties cannot agree on a

                                  22   proposed jury instruction, each party’s proposed version shall be provided and identified as

                                  23   “Disputed Instruction No. __ re __________, Offered by ________,” with blanks filled in as

                                  24   appropriate. All proposed versions of the same instruction shall bear the same number. If a party

                                  25   does not have a counter version and simply contends that no such instruction in any version shall

                                  26   be given, then that party should so state (and explain why in the separate memoranda required by

                                  27   paragraph 3) on a separate page in lieu of an alternate version.

                                  28                  3.      The parties are encouraged to keep disputed instructions, as well as
                                                                                         5
                                           Case 3:20-cv-01569-SK Document 17 Filed 06/02/20 Page 6 of 9




                                   1   instructions that vary from the Ninth Circuit Model jury instructions, to a minimum. To the extent

                                   2   they are unable to resolve their disputes, the Court requires complete briefing on disputed

                                   3   instructions. Thus, a party supporting an instruction must submit a separate memorandum of law

                                   4   in support of its disputed instructions, organized by instruction number. Counsel shall quote

                                   5   exact, controlling passages from the authorities and provide citations with pin cites. The party

                                   6   opposing a given instruction, or instructions, must include a responsive brief to the supporting

                                   7   party’s memorandum, organized by instruction number. The responsive brief also shall quote

                                   8   exact, controlling passages from the authorities and provide citations with pin cites.

                                   9            G.    Verdict Forms. Parties shall file their joint verdict form at least 14 days before the

                                  10   pretrial conference. If, after a good faith effort to meet and confer, the parties cannot agree on a

                                  11   joint form, the parties may submit separate proposed verdict forms. If the verdict form is disputed,

                                  12   each party shall explain, in no more than one page, which its proposed verdict form should be
Northern District of California
 United States District Court




                                  13   given.

                                  14            H.    Voir Dire. Parties shall file their proposed questions for voir dire at least 14 days

                                  15   before the pretrial conference.

                                  16                  1.      During the voir dire, the Court will elicit the jurors’ basic biographical

                                  17   information through its own questioning (e.g., current employment, marital status, past jury

                                  18   service), so those subjects need not be including in the parties’ proposed set of questions.

                                  19                  2.      If, after meeting and conferring, the parties cannot agree on a joint set of

                                  20   voir dire questions, the joint set may be supplemented as necessary by separate requests for good

                                  21   cause only. Please keep these to a minimum.

                                  22                  3.      At least 14 days before the pretrial conference, the parties shall jointly file a

                                  23   proposed statement of the case to be read to the jury during voir dire. Unless the case is extremely

                                  24   complex, this statement should not exceed one page, double spaced.

                                  25            I.    Pretrial Binders. At least 14 days before the pretrial conference, counsel and/or

                                  26   parties shall provide to chambers a binder with the following, separated by tabs: their pretrial

                                  27   statement, trial briefs, deposition excerpts and other discovery responses (including any objections

                                  28   and/or counter designations), witness lists, exhibit lists, jury instructions (including the supporting
                                                                                          6
                                              Case 3:20-cv-01569-SK Document 17 Filed 06/02/20 Page 7 of 9




                                   1   and responsive memorandum), verdict forms, and voir dire. In a separate binder, the parties shall

                                   2   provide the joint exhibit chart with the objections and copies of the disputed exhibits, separated by

                                   3   tabs. (The parties should not file the copies of the disputed exhibits.) These pretrial binders should

                                   4   be submitted to the Clerk’s office in an envelope clearly marked with the case number and “SK

                                   5   chambers copy.”

                                   6            J.    CD-ROM. The parties also shall submit to the Clerk’s office in an envelope

                                   7   clearly marked with the case number and “SK chambers copy” a CD-ROM. The CD-ROM shall

                                   8   contain copies of the following in Microsoft Word format: the jury instructions (including all

                                   9   stipulated and disputed instructions, but not the memorandums), the proposed voir dire, the

                                  10   statement of the case, the joint disputed exhibit chart, and any proposed special verdict forms.

                                  11   VI.      TRIAL PROCEDURES
                                  12            A.    Should a daily transcript and/or realtime reporting be desired, the parties shall make
Northern District of California
 United States District Court




                                  13   arrangements with Richard Duvall, Court Reporter Supervisor at (415) 522-2079 or

                                  14   Richard_Duvall@cand.uscourts.gov, at least 14 days prior to the trial date.

                                  15            B.    During trial, counsel may wish to use the technology available in the Courtroom. If

                                  16   that is the case, the parties shall refer to the Court’s Website regarding Courtroom Technology at:

                                  17   http://cand.uscourts.gov/courtroomtech. If the parties prefer to use the Court’s equipment rather

                                  18   than their own, 28 days before the pretrial conference they should contact the Court’s Courtroom

                                  19   Deputy to determine whether an evidence cart is available. The parties may also consult with the

                                  20   Courtroom Deputy regarding courtroom layout issues.

                                  21                  If the parties intend to use their own equipment, or intend to use equipment in

                                  22   addition to the equipment available through the Court, it should be shared by all counsel to the

                                  23   maximum extent possible. In addition, the United States Marshal requires a court order to allow

                                  24   equipment into the courthouse. For electronic equipment, parties should be prepared to maintain

                                  25   the equipment or have a technician available at all times. For overhead projectors, the parties shall

                                  26   provide a spare bulb. The parties shall tape extension cords to the carpet for safety. The parties

                                  27   shall be prepared to disassemble and store all equipment in the courtroom at the end of each court

                                  28   day.
                                                                                         7
                                           Case 3:20-cv-01569-SK Document 17 Filed 06/02/20 Page 8 of 9




                                   1          C.      Jurors may take notes. Note pads will be distributed at the beginning of each trial.

                                   2   The note pads will be collected at the end of each day and locked in the jury room. Jurors will be

                                   3   instructed on the use of notes both in the preliminary and final jury instructions. The Court may

                                   4   permit the jury to pose written questions to witnesses.

                                   5          D.      At the close of each trial day, all counsel shall exchange a list of witnesses for the

                                   6   next two full court days and the exhibits that will be used during direct examination (other than for

                                   7   impeachment of an adverse witness). Within 24 hours of such notice, all other counsel shall

                                   8   provide any objections to such exhibits and shall provide a list of all exhibits to be used with the

                                   9   same witness on cross-examination (other than for impeachment). The first notice shall be

                                  10   exchanged prior to the first day of trial. All such notice should be provided in writing.

                                  11          E.      It is the Court’s preference that where the parties identify the same witness, the

                                  12   parties should call that witness once during the trial, unless either party can show that they would
Northern District of California
 United States District Court




                                  13   be prejudiced by this procedure. When the Court follows this procedure, the Court allows a

                                  14   defendant to reserve the right to move for judgment as a matter of law, and the Court will only

                                  15   consider evidence presented by the plaintiff as part of the plaintiff’s case-in-chief when evaluating

                                  16   that motion.

                                  17          F.      A witness or exhibit not listed in the joint pretrial order may not be used without

                                  18   good cause. This rule does not apply to true rebuttal witnesses (other than rebuttal experts who

                                  19   must be listed). Defense witnesses are considered case-in-chief witnesses, not “rebuttal”

                                  20   witnesses.

                                  21          G.      At trial, direct testimony of experts will be limited to the matters disclosed in their

                                  22   reports. Omitted material may not ordinarily be added on direct examination. Illustrative

                                  23   animations, diagrams, charts and models may be used on direct examination only if they were part

                                  24   of the expert report, with the exception of simple drawings and tabulations that plainly illustrate

                                  25   the content of the report, which can be drawn by the witness at trial or otherwise shown to the

                                  26   jury. If cross-examination fairly opens the door, however, an expert may go beyond the written

                                  27   report on cross-examination and/or re-direct examination. By written stipulation, all parties may

                                  28   relax these requirements. The Court will not permit Federal Rule of Evidence 703 to be used to
                                                                                         8
                                           Case 3:20-cv-01569-SK Document 17 Filed 06/02/20 Page 9 of 9




                                   1   admit otherwise inadmissible evidence through the expert (i.e., through the “back door”). At its

                                   2   discretion, the Court may require the parties’ expert witnesses on a particular subject matter to

                                   3   testify immediately following one another, with appropriate explanatory instructions to the jury.

                                   4          H.      Counsel must consult with each other and with the deputy clerk at the end of each

                                   5   trial day and compare notes as to which exhibits are in evidence and any limitations thereon. If

                                   6   there are any differences, counsel should bring them promptly to the Court’s attention.

                                   7          I.      In general, in addition to the official record exhibits, the Court requires two copies

                                   8   of the joint set of bench binders that contain copies of the exhibits. Counsel shall provide these

                                   9   binders to the Court on the first day of trial. Each exhibit must be separated with a label divider

                                  10   (an exhibit tag is unnecessary for the bench sets). In large letters, the labels should identify the

                                  11   range of exhibit numbers contained in a binder.

                                  12          J.      Before the closing arguments, counsel must confer with the Courtroom Deputy
Northern District of California
 United States District Court




                                  13   Clerk to make sure the exhibits in evidence are in good order. Before the case goes to the jury,

                                  14   counsel shall prepare an easy-to-read index of admitted exhibits, which should include all exhibits

                                  15   actually in evidence (and no others) stating the exhibit number and a brief, non-argumentative

                                  16   description (e.g., letter from A. B. C., dated August 17, 1999).

                                  17          K.      Ordinarily, the Court shall set fixed time limits at the final pretrial conference. All

                                  18   of counsels’ examination time (whether direct, cross, re-direct or re-cross) for all witnesses and

                                  19   side bar conference time must fit within the time limits and may be allocated as counsel wish. The

                                  20   time limits for opening statements and closing arguments shall be considered separately. Counsel

                                  21   must keep track of everyone’s usage. At the end of each day, counsel must confer over the time

                                  22   used and the time remaining for all parties and advise the Court daily. If a party requests a side

                                  23   bar to argue an objection, and the Court overrules that party’s objection, the Court may charge the

                                  24   time spent at side-bar to that party.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 2, 2020

                                  27                                                                  ________________________
                                                                                                      SALLIE KIM
                                  28                                                                  United States Magistrate Judge
                                                                                          9
